Citation Nr: 0322738	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  99-00 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for residuals of nissen 
fundoplication repair performed in January 1996.  


REPRESENTATION

Appellant represented by:	Clark Evans, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from April 1961 to April 
1965.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1998 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
case was previously before the Board, and the Board denied 
the appeal in a June 2001 decision.  The veteran appealed the 
Board's June 2001 decision to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").  By 
Order dated July 24, 2002, the Court vacated the Board's June 
2001, decision and remanded it back to the Board for 
readjudication.


REMAND

In January 2003, the Board undertook development of the 
evidence pursuant to 38 C.F.R. § 19.9(a)(2) (2002), and a 
report of a May 2003 VA examination has been obtained as a 
result and is of record.  However, this regulation was 
recently invalidated by the United States Court of Appeals 
for the Federal Circuit.  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  One reason for the Federal Circuit's ruling appears 
to be that the regulation in question allowed the Board to 
consider additional evidence without having to remand the 
case to the RO for initial consideration which was contrary 
to the appellate scheme set forth in 38 U.S.C.A. § 7104(a) 
(West 2002).  In view of the Federal Circuit's holding, the 
Board must now return the case to the RO so that it may 
review the additional evidence as a preliminary matter.  

Pursuant to its development of evidence for the issue on 
appeal, the Board directed that a VA examination be conducted 
and an opinion be obtained as to whether the veteran 
experienced any residuals of a nissen fundoplication repair 
procedure which was the result of carelessness, negligence, 
lack of proper skill, error in judgment and/or similar 
instance of fault on the part of VA.  The examiner was 
specifically instructed to comment on a November 27, 2002 
opinion from Nick S. Pomonis, D.O. regarding the alleged 
error on the part of VA.  The report of a May 2003 VA 
examination is of record.  Significantly, this examination 
report indicates that the examiner did not have access to the 
November 27, 2002 opinion from Dr. Pomonis and was therefore 
unable to provide the requested comments.  Further action to 
ensure an informed medical opinion from the VA examiner is 
therefore necessary.

Additionally, the Board notes that it is unclear from the 
record whether the veteran has been furnished the necessary 
notices required under the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) and implementing regulations.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  Appropriate action at 
the RO level is therefore required for this reason. 

Accordingly, the case is hereby REMANDED for the following 
actions:
 
1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  The RO should 
also advise the veteran of the evidence 
necessary to substantiate his claim, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).
 
2.  The RO should furnish the entire 
claims file (to include the VA Medical 
Records file) to the examiner who 
conducted the May 23, 2003, VA esophagus 
and hiatal hernia examination and request 
that he review the record, to 
specifically include the November 27, 
2002, letter from Nick S. Pomonis, D.O., 
and indicate his reasons for agreeing or 
disagreeing with the opinion offered by 
Dr. Pomonis that the delay in diagnosis 
of the incarcerated hiatal hernia and the 
surgery constituted carelessness, 
negligence, a lack of proper skill or an 
error in judgment on the part of VA, and 
that such resulted in additional medical 
disability.  If the VA examiner is no 
longer available, the RO should secure 
the requested opinion from another 
suitably qualified health care 
professional after re-examination and 
review of the claims file.

3.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record (to specifically include 
the report of VA examination which was 
obtained by the Board) and determine if 
the benefit sought can be granted.  If 
the benefit sought is not granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The purpose of this remand is to comply with the judicial 
holding in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The 
veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




